THIS LETTER IS WRITTEN IN RESPONSE TO YOUR LETTER OF LAST THURSDAY AFTERNOON, IN WHICH YOU ASKED WHETHER A COUNTY COURT CLERK CURRENTLY HAS THE AUTHORITY TO CONTRACT WITH A COLLECTION AGENCY TO COLLECT FINES IMPOSED BY VIRTUE OF TICKETS ISSUED BY THE DEPARTMENT OF PUBLIC SAFETY. YOUR LETTER ASKS THAT WE RESPOND TO YOUR QUESTION NO LATER THAN MAY 13.
OF COURSE, ON SUCH SHORT NOTICE IT IS ONLY POSSIBLE FOR THIS OFFICE TO MAKE A VERY CURSORY REVIEW OF THE APPLICABLE LAW AND TO FORMULATE ONLY A TENTATIVE DECISION AS TO THE ANSWER TO YOUR QUESTION. BASED ON OUR EVALUATION OF THE STATUTES INVOLVED, IT IS OUR TENTATIVE CONCLUSION THAT THE STATUTES DO NOT AUTHORIZE SUCH A CONTRACT AT THIS TIME.
WE DRAW THIS CONCLUSION PRIMARILY BECAUSE WE DO NOT BELIEVE THE COURT CLERK PRESENTLY HAS THE STATUTORY AUTHORITY EITHER TO ADD THE COST OF SUCH A COLLECTION CONTRACT TO THE AMOUNT DUE FOR THE TICKET, OR TO PAY A COLLECTION AGENCY A PORTION OF THE ACTUAL FACE AMOUNT OF THE TICKET. WITHOUT FINDING SOME SPECIFIC STATUTORY AUTHORITY FOR THE CONTRACT, WE ARE HESITANT TO SPECULATE THAT SUCH A CONTRACT WOULD BE VALID. IF THE CLERK WISHES TO ENTER INTO SUCH A CONTRACT, HE SHOULD, OF COURSE, CONSULT WITH THE DISTRICT ATTORNEY, HIS LEGAL ADVISOR, FOR A FINAL DETERMINATION OF WHETHER ANY SUCH CONTRACT IS LAWFUL.
(SUSAN BRIMER LOVING)